UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6227


MARION L. SHERROD,

                Plaintiff - Appellant,

          v.

SUPERINTENDENT KORNEGAY; MS. SHEARIN,       Trust   Fund   Account
Supervisor; MAILROOM SUPERVISOR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03196-BO)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion L. Sherrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marion L. Sherrod appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    Sherrod v. Kornegay, No. 5:13-ct-03196-

BO (E.D.N.C. Nov. 1, 2013).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         AFFIRMED




                                2